IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JASON SCOTT,                               §
                                             §   No. 264, 2017
         Appellant Below-                    §
         Appellant,                          §
                                             §
         v.                                  §   Court Below: Superior Court
                                             §   of the State of Delaware
  INDUSTRIAL ACCIDENT BOARD                  §
  and NEMOURS, ALFRED I.                     §   C.A. No. K16A-04-001
  DUPONT HOSPITAL,                           §
                                             §
         Appellees Below-                    §
         Appellee.                           §

                          Submitted: November 5, 2017
                           Decided: January 2, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                 ORDER

      This 2nd day of January 2018, after careful consideration of the parties’

briefs and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of, and for the reasons set forth in, the Superior Court’s well-

reasoned decision dated June 12, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                             Justice